Citation Nr: 0732459	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota


THE ISSUES

1.	Entitlement to service connection for bilateral knee pain. 

2.	Entitlement to service connection for residuals of left 
foot injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the RO issued a statement of the case in July 
2004 and the case was certified to the Board in October 2004.  
In December 2004, the veteran submitted additional evidence 
including a personal statement and medical records from Minot 
Air Force Base.  In September 2007, the Board sent the 
veteran a letter advising him that he could have the RO 
review the new evidence that he submitted or waive that right 
so that the Board could consider the newly submitted evidence 
in the first instance on appeal.  In September 2007, the 
veteran elected to have the new evidence reviewed by the RO.  

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the veteran. 38 C.F.R. § 20.1304(c) (2006).  
The veteran specifically requested that the newly submitted 
evidence be reviewed by the RO; therefore, the Board remands 
this case to the RO for its due consideration and the 
issuance of a supplemental statement of the case reflecting 
such consideration with respect to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate the claims 
with consideration of any evidence 
received since the July 2004 statement of 
the case.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



